Case 9:20-cv-81131-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                      CASE NO.

 NOBLE CAPITAL MARKETS, INC., a
 Florida corporation,

        Plaintiff,

 vs.

 HUMANIGEN, INC., a Delaware corporation,

       Defendant.
 _____________________________________/

                                    NOTICE OF REMOVAL

        Defendant Humanigen, Inc. (“Humanigen”) hereby removes the Florida state court action

 described below pursuant to 28 U.S.C. § 1332.

 I.     BACKGROUND

        1.      Plaintiff Noble Capital Markets, Inc. (“Noble”) commenced this action on or about

 June 19, 2020 by filing a complaint (the “Complaint”) in the Circuit Court of the Fifteenth Judicial

 Circuit in and for Palm Beach County, Florida, Case No. 50-2020-CA-006573-XXXX-MB (the

 “State Court Action”).

        2.      On or around June 23, 2020, Noble served the Complaint on Humanigen’s

 registered agent.1

        3.      The Complaint alleges that Humanigen retained Noble (pursuant to certain

 engagement letters) as a placement agent to solicit investors to participate in a private placement

 securities offering that Humanigen was pursuing to raise capital (the “Private Securities



 1
   True and correct copies of the Civil Cover Sheet, Summons and Complaint (with exhibits) are
 attached hereto as Exhibit “1”. No other pleadings have been filed in the action.
Case 9:20-cv-81131-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 5




 Offering”). The Complaint further alleges that Noble successfully solicited investors for the

 Private Securities Offering, but that: (i) Humanigen failed to pay Noble agreed-upon fees for

 Noble’s role in securing the investment commitments; (ii) Humanigen failed to deliver shares in

 the Private Securities Offering that Noble contends had been allocated specifically to certain of

 Noble’s investors; and (iii) Humanigen failed to mention Noble’s role as a placement agent for the

 Private Securities Offering in a press release that Humanigen issued related to the Private

 Securities Offering.

        4.      On the basis of its allegations, Noble asserts Florida state law claims against

 Humanigen for breach of contract (including breach of the implied covenant of good faith and fair

 dealing), unjust enrichment and tortious interference with advantageous business relationship.

 Noble seeks judgment against Humanigen for, among other things: (i) Noble’s purported actual

 and consequential damages; (ii) prejudgment interest; (iii) post-judgment interest and (iv) costs.

        5.      Humanigen has not yet responded to the Complaint.

 II.    BASIS FOR REMOVAL

        6.      Under 28 U.S.C. §§ 1441(a) and 1446, the Complaint is removable to this Court

 because the procedural requirements for removal are satisfied, and this Court has subject matter

 jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

        A.      Removal to this Court Is Timely and Appropriate

        7.      This removal is timely under 28 U.S.C. § 1446(b) because it was filed within

 30 days of the date on which Humanigen was served with the Summons and Complaint.

        8.      Removal is appropriate to this Court pursuant to 28 U.S.C. § 1441(a) because this

 Court corresponds to the district and division where the State Court Action was filed—i.e., the Circuit

 Court for the Fifteenth Judicial Circuit Court in and for Palm Beach County, Florida—is located in the

 District Court for the Southern District of Florida, West Palm Beach Division.
Case 9:20-cv-81131-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 5




         9.      Pursuant to 28 U.S.C. § 1446(d), Humanigen will provide a true and correct copy of

 this Notice of Removal to Noble (through its counsel) and will file a true a correct copy of this Notice

 of Removal with the Clerk of the Circuit Court for the Fifteenth Judicial Circuit Court in and for Palm

 Beach County, Florida.

         B.      There Is Complete Diversity of Citizenship

         10.     For purposes of diversity jurisdiction, a corporation is “deemed to be a citizen of

 any State by which it has been incorporated and of the State where it has its principal place of

 business.” 28 U.S.C. § 1332(c)(1).

         11.     The Complaint alleges that Plaintiff Noble is “a Florida corporation with its

 principal place of business in Boca Raton, Florida”. (Ex. 1, ¶ 1.) The Complaint further alleges

 that Defendant Humanigen is “a Delaware corporation with its principal place of business in

 Burlingame, California.” (Id. ¶ 2.)

         12.     Accordingly, pursuant to 28 U.S.C. § 1332(a), there is complete diversity of

 citizenship between the parties to this action.

         C.      This Action Exceeds the Amount in Controversy Requirement

         13.     “[A]s specified in § 1446(a), a defendant’s notice of removal need include only a

 plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

 Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89, 135 S. Ct. 547, 554 (2014). “When

 the complaint does not claim a specific amount of damages, removal from state court is proper if

 it is facially apparent from the complaint that the amount in controversy exceeds the jurisdictional

 requirement.” Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).

         14.     Here, the Complaint alleges, among other things, that Humanigen breached the

 parties’ engagement letter by failing to pay Noble a cash fee equal to six percent (6%) of

 $16 million in investment commitments that Noble claims it solicited on Humanigen’s behalf for
Case 9:20-cv-81131-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 5




 the Private Securities Offering. (See Ex. 1, ¶¶ 15, 41, 74-78.) Thus, Noble alleges damages of at

 least $960,000 in this action.

        15.     Accordingly, pursuant to 28 U.S.C. § 1332(a), the matter in controversy exceeds

 the sum or value of $75,000, exclusive of interest and costs.

        WHEREFORE, Humanigen prays that this Court shall consider the Notice of Removal to

 remove the State Court Action now pending in the Circuit Court for the Fifteenth Judicial Circuit

 Court in and for Palm Beach County, Florida from that court to this Court and shall grant the relief

 requested herein.

 Dated: July 13, 2020                          Respectfully submitted,

                                               /s/ Brendan I. Herbert
                                               Brendan I. Herbert, Esquire
                                               Florida Bar No. 76925
                                               bherbert@polsinelli.com
                                               POLSINELLI PC
                                               1111 Brickell Avenue, Suite 2800
                                               Miami, Florida 33131
                                               Tel.: 305-921-1820
                                               Fax: 305-921-1801
                                               Counsel for Defendant
Case 9:20-cv-81131-WPD Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 5




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

 filed using the CM/ECF electronic filing system which will provide notice to all counsel of record

 this 13th day of July, 2020:

 Jon L. Swergold, Esq.
 John L. McManus, Esq.
 Sabrina D. Niewialkouski, Esq.
 GREENBERG TRAURIG, P.A.
 401 East Las Olas Blvd., Suite 2000
 Ft. Lauderdale, FL 33301
 T: 954-765-0500
 F: 954-765-1477
 swergoldj@gtlaw.com
 scottla@tgtlaw.com
 FLService@gtlaw.com
 mcmanusj@gtlaw.com
 yeargina@gtlaw.com
 niewialkouskis@gtlaw.com
 Counsel for Plaintiff

                                               /s/ Brendan I. Herbert
                                               Counsel for Defendant




 74023965
